DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on June 21, 2022.
Claims 1-30 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al.  (US 2016/0329995 A1)  and in view of Wang et al. (US 2020/0084004). 

As per Claim 1 Jiang teaches an apparatus for wireless communication, comprising: 
a transceiver (Paragraph 0007 the transceiver); 
a memory configured to store instructions (Paragraph 0007 memory); and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to (Paragraph 0007 The processor and the memory are configured to receive a transmission from the scheduling entity):
 receive a configuration including one or more parameters related to compressing feedback values for multiple code blocks (Paragraph 0049-0052, provide feedback in a subsequent subframe (e.g., the third subframe 614 in FIG. 6) to initiate a MAC level HARQ. The feedback may indicate the number of code blocks (e.g., two code blocks) that did not pass CRC. Transmit an ACK signal when the number of the decoded n code blocks meets or exceeds a threshold value transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes.);
 a compression of multiple feedback values for a set of code blocks received from a network device into a compressed feedback value(Paragraph 0051, 0053 For example, the subordinate entity may transmit the feedback in the third subframe along with new data code blocks (e.g., code blocks 0 to 7). a set of systematic code blocks may refer to a set of code blocks that includes parity code blocks for recovering code blocks that were not successfully decoded. Receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602).); and
 transmit, to the network device and using the compressed feedback value, compressed feedback for the set of code blocks (Paragraph 0033, 0047, 0051  For example, at least one of the multiple bits can be determined as a collective feedback value for multiple code blocks corresponding to the bit. For example, in the first subframe 606, the subordinate entity 204 may receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602)).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 2 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are configured to perform the compression where a payload size of the set of code blocks is at least a threshold payload size (Paragraph 0043, 0055 the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received. The subordinate entity 204 may determine to transmit an ACK signal for the first transmission 710 when the number meets or exceeds a threshold value).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 3 Jiang -Wang teaches the apparatus of claim 2, wherein the configuration indicates the threshold payload size for the compressing (Paragraph 0043, 0055, 0056, 0060 the number meets or exceeds a threshold value. For example, the threshold value may be an integer, such as four or eight. In order to timely process the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received.).).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 4 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are further configured to: where the compressed feedback value is greater than a maximum compressed feedback value size, perform a second compression of the multiple feedback values into a second compressed feedback value, wherein the one or more processors are configured to transmit the compressed feedback, to the network device, as the second compressed feedback value (Paragraph 0034, 0063 transmit a transport block that includes code blocks 16-19 (e.g., code blocks 16 to 19 from the set of systematic code blocks 602) and parity code blocks 0-3 (e.g., parity code blocks 0-3 from the parity code blocks 604). The subordinate entities 204 may transmit a feedback channel 214 to the scheduling entity 202. The same approach may be applied to UL transmissions, where the scheduling entity may reduce the HARQ buffer size for each UE and the total number of UEs to be supported, and at the same time spread out hardware processing time evenly across the entire TTI ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 5 Jiang -Wang teaches the apparatus of claim 4, wherein the one or more processors are configured to perform the second compression of the multiple feedback values at least in part by performing, using the compression method and the associated codebook, the second compression of the compressed feedback value into the second compressed feedback value (Paragraph 0047-0049, FIG. 5, since CRS, DM-RS, and/or control information processing are performed in region 502 (e.g., symbols 0-3) and ACK/NACK transmission is performed in short symbol 15, these symbols will be idle with respect to demodulation and decoding of code blocks).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 6 Jiang -Wang teaches the apparatus of claim 5, wherein the one or more processors are configured to perform the second compression of the compressed feedback value into the second compressed feedback value using a reduced number of code block groups for which feedback values are compressed (Paragraph 0047, 0048, 0050 example, only a portion of all code blocks received in the DL-centric subframe 500 may be processed prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal should be transmitted).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 7 Jiang -Wang teaches the apparatus of claim 4, wherein the configuration indicates the maximum compressed feedback value size (Paragraph 0033, 0048, a TTI may correspond to an encapsulated set or packet of information capable of being independently decoded, i.e., the shortest decodable transmission of information.  A valid codeword when a low-density parity-check (LDPC) is implemented by the subordinate entity 204) of code blocks that the subordinate entity 204 was able to process (e.g., demodulate and/or decode) prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal is to be transmitted. ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 8 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are configured to perform the compression of feedback values per code block group of code blocks in the set of code blocks, wherein the associated codebook corresponds to a size of the code block group (Paragraph 0050, 0062 It should be noted that the predictive ACK approach does not require an increase in the HARQ buffer size. In one example, MAC level coding and HARQ may provide area saving (e.g., amount and size of hardware configured for processing code blocks) at the subordinate entity 204 (or scheduling entity 202) and/or power saving at the subordinate entity 204 (or scheduling entity 202)..).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 9 Jiang -Wang teaches the apparatus of claim 8, wherein the configuration indicates to perform the compression of feedback values per code block group (Paragraph 0047, Furthermore, code blocks (CBs) containing data information are interleaved over the frequency domain (e.g., in symbols 4-6 and 9-13) so that the subordinate entity 204 may begin processing data prior to the end of the DL-centric subframe, example, only a portion of all code blocks received in the DL-centric subframe 500 may be processed prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal should be transmitted. ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 10 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are configured to perform the compression of the feedback values per transmission time interval (TTI) using the associated codebook (Paragraph 0033, 0062 In various examples, TTIs may correspond to frames, to subframes, to data blocks, time slots, or other suitable groupings of bits for transmission. Therefore, the subordinate entity 204 may extend its processing capability across the entire self-contained subframe (e.g., the entire TTI) while processing (e.g., demodulating and decoding) the same amount of data information (e.g., the same number of code blocks)).

As per Claim 11 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are configured to perform the compression of the feedback values per each code block in the set of code blocks, or per each code block group in the set of code blocks, using the associated codebook (Paragraph 0069, 0099 At block 1024, the apparatus receives a second transmission from the scheduling entity in a subsequent subframe, the second transmission including parity code blocks associated with the one or more code blocks. The transmission receiving circuit 940 may further include various hardware components and/or may perform various algorithms that provide the means for receiving a second transmission from the scheduling entity in a subsequent subframe, the second transmission including parity code blocks associated with the one or more code blocks).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 12 Jiang -Wang teaches the apparatus of claim 1, wherein the one or more processors are further configured to transmit, to the network device, an indication of one or more of a payload size of the set of code blocks, a code block group size, or a size of the compressed feedback value (Paragraph 0055, 0056, 0060 the number meets or exceeds a threshold value. For example, the threshold value may be an integer, such as four or eight. If an adequate number (e.g., a number that meets or exceeds the threshold value) of decoded code blocks have passed CRC, the subordinate entity may transmit a second ACK signal for the second transmission in an ACK portion of the second self-contained subframe).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 13 Jiang teaches an apparatus for wireless communication, comprising:
 a transceiver (Paragraph 0007 the transceiver);
a memory configured to store instructions (Paragraph 0007 memory); and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to  (Paragraph 0007 The processor and the memory are configured to receive a transmission from the scheduling entity):
transmit a configuration including one or more parameters related to compressing feedback values for multiple code blocks (Paragraph 0049-0052, provide feedback in a subsequent subframe (e.g., the third subframe 614 in FIG. 6) to initiate a MAC level HARQ. The feedback may indicate the number of code blocks (e.g., two code blocks) that did not pass CRC. Transmit an ACK signal when the number of the decoded n code blocks meets or exceeds a threshold value transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes.); 
perform, based on a compression method and an associated codebook that are selected using the one or more parameters(Paragraph 0033, 0047, 0051  For example, at least one of the multiple bits can be determined as a collective feedback value for multiple code blocks corresponding to the bit. For example, in the first subframe 606, the subordinate entity 204 may receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602)), a decompression of the compressed feedback value to obtain, for the set of code blocks, multiple feedback values (Paragraph 0051, 0053 For example, the subordinate entity may transmit the feedback in the third subframe along with new data code blocks (e.g., code blocks 0 to 7). a set of systematic code blocks may refer to a set of code blocks that includes parity code blocks for recovering code blocks that were not successfully decoded. Receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602).).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 14 Jiang -Wang teaches the apparatus of claim 13, wherein the configuration indicates a threshold payload size for the compressing (Paragraph 0043, 0055 the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received. The subordinate entity 204 may determine to transmit an ACK signal for the first transmission 710 when the number meets or exceeds a threshold value).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 15 Jiang -Wang teaches the apparatus of claim 13, wherein the one or more processors are configured to perform the decompression at least in part by performing, using a code block group level of the compressed feedback value, multiple iterative decompressions of the compressed feedback value to obtain the multiple feedback values (Paragraph 0051, 0053 For example, the subordinate entity may transmit the feedback in the third subframe along with new data code blocks (e.g., code blocks 0 to 7). a set of systematic code blocks may refer to a set of code blocks that includes parity code blocks for recovering code blocks that were not successfully decoded. Receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602).).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 16 Jiang -Wang teaches the apparatus of claim 15, wherein the configuration indicates a maximum code block group level, and wherein the one or more processors are configured to perform the multiple iterative decompressions where the code block group level of the compressed feedback is less than the maximum code block group level (Paragraph 0034, 0063 transmit a transport block that includes code blocks 16-19 (e.g., code blocks 16 to 19 from the set of systematic code blocks 602) and parity code blocks 0-3 (e.g., parity code blocks 0-3 from the parity code blocks 604). The subordinate entities 204 may transmit a feedback channel 214 to the scheduling entity 202. The same approach may be applied to UL transmissions, where the scheduling entity may reduce the HARQ buffer size for each UE and the total number of UEs to be supported, and at the same time spread out hardware processing time evenly across the entire TTI ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 17 Jiang -Wang teaches the apparatus of claim 13, wherein the configuration indicates a maximum compressed feedback value size (Paragraph 0033, 0048, a TTI may correspond to an encapsulated set or packet of information capable of being independently decoded, i.e., the shortest decodable transmission of information.  A valid codeword when a low-density parity-check (LDPC) is implemented by the subordinate entity 204) of code blocks that the subordinate entity 204 was able to process (e.g., demodulate and/or decode) prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal is to be transmitted. ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 18 Jiang -Wang teaches the apparatus of claim 13, wherein performing the decompression includes performing the decompression of feedback values per code block group of code blocks in the set of code blocks, wherein the associated codebook corresponds to a size of the code block group (Paragraph 0050, 0062 It should be noted that the predictive ACK approach does not require an increase in the HARQ buffer size. In one example, MAC level coding and HARQ may provide area saving (e.g., amount and size of hardware configured for processing code blocks) at the subordinate entity 204 (or scheduling entity 202) and/or power saving at the subordinate entity 204 (or scheduling entity 202)..).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 19 Jiang -Wang teaches the apparatus of claim 18, wherein the configuration indicates to perform the compression of feedback values per code block group  (Paragraph 0047, Furthermore, code blocks (CBs) containing data information are interleaved over the frequency domain (e.g., in symbols 4-6 and 9-13) so that the subordinate entity 204 may begin processing data prior to the end of the DL-centric subframe, example, only a portion of all code blocks received in the DL-centric subframe 500 may be processed prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal should be transmitted. ).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 20 Jiang -Wang teaches the apparatus of claim 13, wherein the one or more processors are configured to perform the decompression of the feedback values per transmission time interval (TTI) using the associated codebook (Paragraph 0033, 0062 In various examples, TTIs may correspond to frames, to subframes, to data blocks, time slots, or other suitable groupings of bits for transmission. Therefore, the subordinate entity 204 may extend its processing capability across the entire self-contained subframe (e.g., the entire TTI) while processing (e.g., demodulating and decoding) the same amount of data information (e.g., the same number of code blocks)).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 



As per Claim 21 Jiang -Wang teaches the apparatus of claim 13, wherein the one or more processors are configured to perform the decompression of the feedback values per each code block in the set of code blocks, or per each code block group in the set of code blocks, using the associated codebook (Paragraph 0069, 0099 At block 1024, the apparatus receives a second transmission from the scheduling entity in a subsequent subframe, the second transmission including parity code blocks associated with the one or more code blocks. The transmission receiving circuit 940 may further include various hardware components and/or may perform various algorithms that provide the means for receiving a second transmission from the scheduling entity in a subsequent subframe, the second transmission including parity code blocks associated with the one or more code blocks).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 22 Jiang -Wang teaches the apparatus of claim 13, wherein the one or more processors are further configured to receive, from the device, an indication of one or more of a payload size of the set of code blocks, a code block group size, or a size of the compressed feedback value (Paragraph 0055, 0056, 0060 the number meets or exceeds a threshold value. For example, the threshold value may be an integer, such as four or eight. If an adequate number (e.g., a number that meets or exceeds the threshold value) of decoded code blocks have passed CRC, the subordinate entity may transmit a second ACK signal for the second transmission in an ACK portion of the second self-contained subframe).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 23 Jiang teaches a method for wireless communications, comprising: 
receiving a configuration including one or more parameters related to compressing feedback values for multiple code blocks (Paragraph 0049-0052, provide feedback in a subsequent subframe (e.g., the third subframe 614 in FIG. 6) to initiate a MAC level HARQ. The feedback may indicate the number of code blocks (e.g., two code blocks) that did not pass CRC. Transmit an ACK signal when the number of the decoded n code blocks meets or exceeds a threshold value transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes.);
a compression of multiple feedback values for a set of code blocks received from a network device into a compressed feedback value (Paragraph 0051, 0053 For example, the subordinate entity may transmit the feedback in the third subframe along with new data code blocks (e.g., code blocks 0 to 7). a set of systematic code blocks may refer to a set of code blocks that includes parity code blocks for recovering code blocks that were not successfully decoded. Receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602).); and
 transmitting, to the network device and using the compressed feedback value, compressed feedback for the set of code blocks (Paragraph 0033, 0047, 0051  For example, at least one of the multiple bits can be determined as a collective feedback value for multiple code blocks corresponding to the bit. For example, in the first subframe 606, the subordinate entity 204 may receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602)).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 24 Jiang -Wang teaches the method of claim 23, wherein performing the compression includes performing the compression where a payload size of the set of code blocks is at least a threshold payload size (Paragraph 0043, 0055, 0056, 0060 the number meets or exceeds a threshold value. For example, the threshold value may be an integer, such as four or eight. In order to timely process the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received.).).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 25 Jiang -Wang teaches the method of claim 24, wherein the configuration indicates the threshold payload size for the compressing (Paragraph 0043, 0055 the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received. The subordinate entity 204 may determine to transmit an ACK signal for the first transmission 710 when the number meets or exceeds a threshold value).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 



As per Claim 26 Jiang -Wang teaches the method of claim 23, further comprising: where the compressed feedback value is greater than a maximum compressed feedback value size, performing a second compression of the multiple feedback values into a second compressed feedback value, wherein transmitting the compressed feedback includes transmitting, to the network device, the second compressed feedback value (Paragraph 0047, 0048, 0050 example, only a portion of all code blocks received in the DL-centric subframe 500 may be processed prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal should be transmitted).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 27 Jiang -Wang teaches the method of claim 26, wherein performing the second compression of the multiple feedback values includes performing, using the compression method and the associated codebook, the second compression of the compressed feedback value into the second compressed feedback value (Paragraph 0047-0049, FIG. 5, since CRS, DM-RS, and/or control information processing are performed in region 502 (e.g., symbols 0-3) and ACK/NACK transmission is performed in short symbol 15, these symbols will be idle with respect to demodulation and decoding of code blocks).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 28 Jiang -Wang teaches the method of claim 27, wherein performing the second compression of the compressed feedback value into the second compressed feedback value uses a reduced number of code block groups for which feedback values are compressed (Paragraph 0047, 0048, 0050 example, only a portion of all code blocks received in the DL-centric subframe 500 may be processed prior to the UL symbol (e.g., short symbol 15) in which an ACK/NACK signal should be transmitted).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 29 Jiang teaches 29 method for wireless communications, comprising: 
transmitting a configuration including one or more parameters related to compressing feedback values for multiple code blocks(Paragraph 0049-0052, provide feedback in a subsequent subframe (e.g., the third subframe 614 in FIG. 6) to initiate a MAC level HARQ. The feedback may indicate the number of code blocks (e.g., two code blocks) that did not pass CRC. Transmit an ACK signal when the number of the decoded n code blocks meets or exceeds a threshold value transmit new code blocks with parity code blocks to the subordinate entity 204, where the parity code blocks may enable recovery of one or more lost code blocks in previous subframes.); 
receiving, from a device, compressed feedback for a set of code blocks based on a compressed feedback value (Paragraph 0051, 0053 For example, the subordinate entity may transmit the feedback in the third subframe along with new data code blocks (e.g., code blocks 0 to 7). a set of systematic code blocks may refer to a set of code blocks that includes parity code blocks for recovering code blocks that were not successfully decoded. Receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602).); and 
performing, based on a compression method and an associated codebook that are selected using the one or more parameters, a decompression of the compressed feedback value to obtain, for the set of code blocks, multiple feedback values (Paragraph 0033, 0047, 0051  For example, at least one of the multiple bits can be determined as a collective feedback value for multiple code blocks corresponding to the bit. For example, in the first subframe 606, the subordinate entity 204 may receive a transport block that includes the code blocks 0 to 7 (e.g., code blocks 0 to 7 from the set of systematic code blocks 602)).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


As per Claim 30 Jiang -Wang teaches the method of claim 29, wherein the configuration indicates a threshold payload size for the compressing (Paragraph 0043, 0055, 0056, 0060 the number meets or exceeds a threshold value. For example, the threshold value may be an integer, such as four or eight. In order to timely process the data payload received during the DL data portion 454 to sustain stable throughput, the subordinate entity 204 will require sufficient processing time to generate the ACK symbols as the data payload is received.).).
Jiang may not explicitly disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters.
Wang disclose perform, using a compression method and an associated codebook that are selected using the one or more parameters (Paragraph 0036, 0059, 0062 when the source compression coding result exceeds a preset maximum of 16 bits, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of 16 bits, or the like). The arithmetic coding manner shown in FIG. 9 is merely an example the set NACK feedback value may be directly output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include the source compression coding result exceeds the preset given length, the exception case may be represented by outputting a set feedback value (such as all zeros or all ones of a given length, or the like).. (See Wang Paragraph 0037). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468